Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 17, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00871-CV



                      IN RE WILMA REYNOLDS, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               300th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 48170

                         MEMORANDUM OPINION

      On October 4, 2013, relator Wilma Reynolds filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Daniel
Sklar, visiting judge of the 300th District Court of Brazoria County, to (1) set aside
the December 11, 2012 order denying relator’s motion to compel; (2) enter an
order granting relator’s motion to compel; (3) set aside the January 23, 2013 order
denying relator’s bill of review; and (4) submit in camera documents to this Court.

      Relator has not established her entitlement to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM

Panel Consists of Justices Christopher, McCally, and Donovan.




                                         2